 Case 0:19-cr-60198-UU Document 75 Entered on FLSD Docket 11/25/2020 Page 1 of 3


                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA,
            Plaintiff,                                     CASE NO.:       19-CR-60198-UNGARO

v.
                                                           DEFENDANT’S OBJECTIONS TO
JERMAINE WILLIAMS,                                         PRESENTENCE INVESTIGATION
            Defendant.                                     REPORT

       COMES NOW the Defendant, JERMAINE WILLIAMS, by and through his undersigned

attorney, and hereby files his objections to the Presentence Investigation Report [D.E. 74] In addition to

the limited objections listed herein, the Defendant will file a departure-seeking sentencing memorandum

prior to his December 7, 2020, sentencing hearing.

            OBJECTIONS TO PART B: “THE DEFENDANT’S CRIMINAL HISTORY”

       1)       The Defendant’s status as a career offender, and the stipulated 3-level reduction, mandate

a guideline range of 262-327 months imprisonment. Further, § 4B1.1(b) requires his criminal history to

be calculated as Category VI on his sentencing table, which is immaterial due to the nature of the charge

before this Court for sentencing.

       2)       These mandatory considerations make the following objections largely academic, but the

Defendant seeks to clarify his record.

       3)       Paragraph 32 concerns a conviction for heroin delivery, that added 1 criminal history

point to his total. This conviction came on the same day as the conviction in Paragraph 31. The arrests

leading to Paragraphs 31 and 32 were on the same day. See Exhibit 1, booking sheet and filing

instruction, stating “CHARGE NO. 2 IS BEING FILED SEPARATELY FROM COURT CASE 17008465CF10A.”

Because the sentences were imposed on the same day, and there was no intervening arrest, the

Defendant objects to the addition of 1 criminal history point in Paragraph 32. See § 4A1.2(a)(2).

       4)       Paragraph 33 concerns a state court conviction for the same criminal conduct to which he

pleaded guilty in this case. This is not a “prior sentence,” but rather “relevant conduct” that should not

  CARTER HILLSTROM       612 Southeast Fifth Avenue, Suite 4   Fort Lauderdale, Florida 33301   954/667-9267
 Case 0:19-cr-60198-UU Document 75 Entered on FLSD Docket 11/25/2020 Page 2 of 3


be scored as criminal history. See § 4A1.2 n. 1. Defendant objects to the addition of 1 criminal history

point in Paragraph 33.

        5)      Paragraph 34 concerns a conviction for misdemeanor trespassing, that added 2 criminal

history points. The Defendant did serve 119 days in jail, but he was not sentenced to that amount of

time. The Court withheld adjudication, and only took judicial notice of his time in jail. See Exhibit 2,

court disposition. This is common in Florida’s county courts, because a “time-served” sentence is

illegal when adjudication is withheld. Waite v. City of Fort Lauderdale, 681 So. 2d 901, 903 n.1 (Fla.

4th D.C.A. 1996). Because he was convicted, but not sentenced to a term of jail, the Defendant objects

to Paragraph 34, and requests only 1 criminal history point be counted.

        6)      The above objections, if well-taken, would reduce the Defendant’s criminal history points

to 11, instead of 13. Of course, the parties’ stipulation, plea agreement, and career offender status make

this calculation irrelevant.

                         OBJECTIONS TO PART E: “FACTORS THAT MAY
                          WARRANT DEPARTURE AND/OR VARIANCE”

        7)      Paragraph 79 states Probation was unable to identify a factor that would warrant a

departure or variance. The Defendant notes the parties have stipulated to a joint recommendation of a

departure, ten-year prison sentence.



                                                      Respectfully submitted,

                                                      /s/ Carter T. Hillstrom
                                                      CARTER T. HILLSTROM
                                                      Attorney for the Defendant
                                                      Florida Bar # 26211
                                                      612 SE 5th Ave., Suite 4
                                                      Fort Lauderdale, FL 33301
                                                      (954) 667-9267
                                                      (954) 462-7237 FAX
                                                      carter@carterhillstrom.com



                                                    -2-
  CARTER HILLSTROM     612 Southeast Fifth Avenue, Suite 4   Fort Lauderdale, Florida 33301   954/667-9267
 Case 0:19-cr-60198-UU Document 75 Entered on FLSD Docket 11/25/2020 Page 3 of 3


                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by the CM/ECF

system on November 25, 2020, on all counsel or parties of record on the Service List below.

                                                     /s/ Carter T. Hillstrom
                                                     CARTER T. HILLSTROM


SERVICE LIST:
Ajay Alexander
United States Attorney’s Office
500 E. Broward Blvd., Suite 700
Fort Lauderdale, FL 33394
(954) 660-5778
ajay.alexander@usdoj.gov
Attorney for Plaintiff, United States of America

Scott Ryan Strauss
United States Attorney’s Office
Major Crimes
500 E. Broward Blvd., Suite 700
Fort Lauderdale, FL 33394
(954) 789-6279
scott.strauss@usdoj.gov
Attorney for Plaintiff, United States of America




                                                   -3-
 CARTER HILLSTROM     612 Southeast Fifth Avenue, Suite 4   Fort Lauderdale, Florida 33301   954/667-9267
